SULLIVAN, J.
This cause comes here upon error from the Cuyahoga Common Pleas upon the question raised by the pleadings as to whether said court had jurisdiction to try said cause.
The Adelphie Land Co. instituted proceedings in the lower court alleging the execution of a land contract upon land no part of which is situated in Cuyahoga County, praying for cancellation thereof. Oscar McCamey set up a cross petition praying for damages and other relief. The question is whether or not the Cuyahoga County court has jurisdiction of the subject matter. The Court of Appeals held:
1. 11268 GC. provides that an action for recovery or partition of real property, or foreclosure of a mortgage, or for enforcement of a lien on real property must be brought in the county in which the land is situated; except as provided in the next two sections.
2. Under 11269 GC. where the land is in two or more counties, and is a contiguous tract, an action may be brought in any of the counties. This section is not applicable to the case at bar.
3. Under 11270 GC. an action for specific performance of a contract for the sale of real estate may be brought in the County in which the subject of the action is situated or where the defendants or any of them reside.
Attorneys — Carl D. Ainger for McCamey, and L. C. Lancer for Land Co; both of Cleveland.
4. Where jurisdiction has been acquired over the presons of the parties, such contract may be enforced in relation to land situated in another state.
5. This section applies to the action at bar, it being an action in personum and not in rem; and may be brought in Cuyahoga County where the parties reside, since in this case the rights of the parties are at issue, and there is no contest as to the law itself. Therefore the law of the situs does not govern.
Judgment affirmed.
(Levine, P. J., and Vickery, J., concur.)